Citation Nr: 1705022	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-08 799	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for right ankle osteochondral defect and instability rated as 20 percent disabling (excluding several periods of a 100 percent rating for convalescence).

2.  Entitlement to a higher initial rating for right knee strain status post right knee surgery rated as 10 percent disabling. 

3.  Entitlement to a higher rating for linear scars of the right lower extremity, rated as noncompensable prior to August 13, 2014, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (Agency of Original Jurisdiction (AOJ)).  The appeal was certified to the Board by the RO in Atlanta, Georgia.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in VBMS, and all records are now in these electronic systems.

In his April 2012 substantive appeal, the Veteran requested a hearing at a local VA office before a member of the Board (Travel Board hearing).  In a July 2013 letter, he requested a videoconference hearing instead of a Travel Board hearing.  The Veteran did not appear at the videoconference hearing, which was scheduled for August 11, 2016. He did not present good cause for not appearing, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

Following the August 2015 supplemental statement of the case, the Veteran submitted additional evidence regarding his right ankle disorder, which was not accompanied by a waiver of AOJ review.  However, the additional evidence consisted of VA treatment records that were duplicative of treatment records already in the record.  Therefore, the AOJ adjudicated the claim with this evidence in the first instance, and a waiver is not necessary. 

The Veteran currently has a noncompensable rating for right knee scars in addition to a rating of 20 percent disabled for right ankle scars.  As reflected by the title page, the Board is expanding the scope of the claim to encompass any right lower extremity scars raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to a higher rating for right ankle osteochondral defect and instability and entitlement to a higher initial rating for right knee strain status post right knee surgery are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the scars on his right lower extremity are painful.

2.  Prior to December 16, 2008, the Veteran had up to two painful scars on his right lower extremity.

3.  Since December 16, 2008, the Veteran has had six painful scars on his right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for right lower extremity scars prior to December 16, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.14, 4.118, Diagnostic Code 7804 (2015).

2. The criteria for an evaluation of 30 percent for right lower extremity scars since December 16, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.14, 4.118, Diagnostic Code 7804.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  A pre-adjudicatory letter dated October 2008 fully satisfied the duty to notify as VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim, and by providing VA examinations in August 2008, November 2008, January 2009, and August 2014.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

For scars, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this instance, the Veteran did not file a claim for an increased rating for scars of the right lower extremity.  Instead, in a December 2008 rating decision, the RO adjudicated this claim based on medical evidence raised during a November 2008 VA examination.  Additionally, in the December 2016 appellant's brief, the Veteran's representative argues for the application of the amended rating criteria.  The Board interprets this argument as a request for the amended criteria to be applied to this appeal.  Because of this request, and because this claim arises from a November 2008 VA examination, the Board finds that the amended criteria apply.

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  Note 1 to Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  According to Note 2, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Analysis

By way of background, in a March 2008 rating decision, the RO service-connected the Veteran's right ankle scar at a noncompensable rating under diagnostic code (DC) 7804.  In a December 2008 rating decision, the RO increased that rating to 10 percent disabled, effective November 14, 2008.  In March 2012, the RO issued a statement of the case discontinuing the rating under DC 7804 as of February 28, 2012, and instituted a noncompensable rating of right ankle linear scars as of August 28, 2007.  See also March 2012 Rating Decision.  Finally, in an August 2015 rating decision, the RO increased the rating to 20 percent, effective August 13, 2014.

It is unclear why the RO discontinued one rating for right ankle scars and instituted another.  The relevant effect, however, is that the Veteran's right ankle scars are rated as noncompensable prior to November 14, 2008; 10 percent disabled from November 14, 2008, to February 28, 2012; noncompensable from March 1, 2012, to August 12, 2014; and 20 percent disabled since August 13, 2014.

During an August 2008 VA examination, as a result of surgery for an osteochondral defect, the Veteran had a level scar present at the right anterior inferior ankle measuring two centimeters by one centimeter.  The scar was tender, but there was no instability or other residuals related to it.

In September 2008, the Veteran underwent another surgery on his right ankle.  During a November 2008 VA examination, he had a level right medial malleolus scar measuring 6.25 centimeters by 0.1 centimeters.  This scar was also tender, but there was no instability or other symptoms associated with it.  The examiner did not address the scar noted in the August 2008 VA examination.

Private medical records reflect that the Veteran underwent a right ankle arthroscopy, synovectomy, and exploration of the posterior tibial tendon on December 16, 2008.  During this procedure, tissue was taken from the right knee and used in the right ankle.

During a January 2009 VA examination, the examiner noted six separate scars.  The right ankle had a medial and lateral scar, both measuring one centimeter by one centimeter.  A scar on the right medial ankle measured seven centimeters by one centimeter.  A scar on the right lateral ankle measured four centimeters by one centimeter.  Finally, the right knee had a medial and lateral scar, both measuring one centimeter by one centimeter.  The examiner noted no additional symptoms associated with any of the scars.

The Veteran had an additional ankle surgery in November 2013.  

During an August 2014 VA examination, the examiner noted six separate linear scars on the right lower extremity.  The first right medial ankle scar measured seven centimeters by 0.1 centimeters.  The second right medial ankle scar measured 1.5 centimeters by 0.1 centimeters.  The third right medial ankle scar measured one centimeter by 0.1 centimeters.  A right lateral ankle scar measured five centimeters by 0.1 centimeters.  A right upper leg medial scar measured one centimeter by one centimeter.  Finally, a right knee scar measured one centimeter by one centimeter.  The examiner checked a box indicating that five or more of the scars were painful, but none were unstable.  Further, the Veteran did not have any non-linear scars.

The Veteran has stated that his right ankle scars are painful.  See April 2014 Veteran Statement.  The Veteran is competent to report this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The record contains conflicting evidence as to whether the right lower extremity scars are painful.  While the January 2009 VA examiner did not note pain or any other symptoms associated with the scars, the August 2014 VA examiner did note pain associated with at least five scars.  Further, the Veteran has reported that they are painful.  The Veteran is competent to report pain associated with scars.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the right lower extremity scars are painful.

At the time of the August 2008 VA examination, the Veteran had one scar on his right ankle.  In September 2008 he underwent right ankle surgery, and a November 2008 VA examination noted a different scar on his right lower extremity.  The evidence of record reflects that, prior to December 16, 2008, the Veteran had two painful scars on his right lower extremity.  The Board finds that a ten percent rating is warranted under DC 7804 prior to December 16, 2008.

On December 16, 2008, the Veteran underwent right ankle surgery that included removing tissue from his right knee and placing it in his right ankle.  After this surgery, a January 2009 VA examination noted six separate scars on the Veteran's right lower extremity.  An August 2014 VA examination also noted six separate scars.  Therefore, the evidence of record reflects that, since December 16, 2008, the Veteran had six painful scars on his right lower extremity.  The Board finds that a 30 percent rating is warranted under DC 7804 prior to December 16, 2008.  The 30 percent rating assigned is the maximum rating assignable under these criteria.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated. See 38 C.F.R. § 3.321 (b)(1).  The evidence does not show that the Veteran has any further symptoms of his right lower extremity scars or associated impairment of function beyond that already compensated.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008)


ORDER

Prior to December 16, 2008, entitlement to an evaluation of ten percent for right lower extremity scars is granted subject to the law and regulations governing the award of monetary benefits.

Since December 16, 2008, entitlement to an evaluation of 30 percent for right lower extremity scars is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran's right ankle osteochondral defect and instability is rated as 20 percent disabling, with temporary total evaluations for surgery from September 23, 2004, to November 30, 2004; from October 2, 2006 to April 30, 2007; from August 12, 2008 to May 31, 2009; and from November 27, 2013 to April 30, 2014.  His right knee strain status post right knee surgery is rated as 10 percent disabling.

In a December 2013 letter, the Veteran stated that his ankle was getting worse.  In August 2014, he underwent a VA examination for his right ankle.  The VA examination included range of motion measurements recorded in the section for the left ankle, but none recorded in the section for the right ankle.  In May 2015, he underwent a VA examination that evaluated his right knee.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issues of the right ankle osteochondral defect and instability, and right knee strain status post right knee surgery are remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.  

Finally, any relevant VA treatment records since October 2015 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records, including VA treatment records since October 2015, and associate them with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his right ankle and right knee disabilities.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both ankles and both knees in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the right ankle disorder and the right knee disorder.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


